Exhibit 99.2 SkyPeople Fruit Juice Provides Preliminary 2009 Financial Results and 2010 Guidance 2009 preliminary revenue of $58 to $60 million and net income of $15 to $16 million 2010 Guidance: Revenues of $92 to $102 million and net income of $19 to $21 million XI'AN, China, January 18 /PRNewswire-Asia-FirstCall/ - SkyPeople Fruit Juice, Inc. (NYSE Amex: SPU) ("SkyPeople" or "the Company"), a processor and manufacturer of concentrated kiwifruit, apple, pear and other fruit juices and fruit products in China, today announced preliminary 2009 results and provided guidance for 2010. SkyPeople anticipates revenues of between $58 million and $60 million for the full year ended December 31, 2009. This represents year-over-year revenue growth of between 39% to 44%, which was attributed to increased sales of SkyPeople’s proprietary, Hedetang®-branded, fruit juice product line plus sales of fruit concentrate and fresh fruit to its growing list of China-based food and beverage manufacturers and distributors. Preliminary 2009 net income is anticipated to be between $15 and $16 million for the year, representing between 50% and 60% year-over-year growth. The increase resulted from higher overall sales, including the Company’s Hedetang®-branded fruit juices, which for the first nine months of 2009 yielded average gross margins of 38%. 2010 Guidance Management is providing revenue guidance of $92 to $102 million and net income guidance of between $19 to $21 million for 2010.Growth is expected to be driven by enhanced distribution of its high-margin Hedetang®-branded juices, capacity expansion and increased orders from domestic and international customers of concentrates as global markets rebound. About SkyPeople Fruit Juice, Inc.
